      Case 1:20-cv-10326-RGS Document 28 Filed 07/29/20 Page 1 of 16



                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                    CIVIL ACTION NO. 20-10326-RGS

             FERNANDA MALDONADO, HEATHER LIEBER,
              and THAIS BLANDO, on behalf of themselves
                    and all others similarly situated

                                     v.

             CULTURAL CARE, INC., GORAN RANNEFORS,
              NATALIE JORDON, and JENS APPELKVIST

                   MEMORANDUM AND ORDER ON
                  DEFENDANTS’ MOTION TO DISMISS

                               July 29, 2020


STEARNS, D.J.

     Plaintiffs, who worked as local childcare consultants (the LCCs) for

Cultural Care, Inc., filed this putative class action against the company and

several of its officers, Goran Rannefors, the president, Natalie Jordon, a

senior vice president, and Jens Appelkvist, who serves as treasurer. Cultural

Care places foreign au pairs with host families in the United States. The

LCCs allege violations of the federal Fair Labor Standards Act (FLSA) (Count

I), the Massachusetts Wage Law (Count II), New York wage laws (Count III),

and the wage laws of California (Count IV). Cultural Care moves to dismiss

pursuant to Rule (12)(b)(1) for lack of subject matter jurisdiction and Rule
          Case 1:20-cv-10326-RGS Document 28 Filed 07/29/20 Page 2 of 16



(12)(b)(6) for failure to state a claim. For the reasons that follow, Cultural

Care’s motion to dismiss will be denied.

                               BACKGROUND

      The facts, viewed in the light most favorable to the LCCs as the

nonmoving party, are as follows. Cultural Care is one of fifteen approved

sponsor organizations designated by the State Department to place foreign

au pairs with host families in the United States. Cultural Care recruits,

trains, places, and supervises the au pairs in exchange for fees from the host

families. The State Department requires Cultural Care and similar agencies

to use “local organizational representatives” to carry out many of its

requirements. 1 The LCCs worked for Cultural Care in that capacity, under

the title “local childcare consultants.” The LCCS are the primary contacts

with the au pairs and the host families on behalf of Cultural Care. Their

duties include providing year-round support to au pairs and host families,

hosting meetings, interviewing host families, welcoming au pairs to the

community, and promoting the program.




      1 The State Department requires the LCCs, as authorized
representatives of Cultural Care, to live within one hour of each host family,
conduct orientations within fourteen days of an au pair’s arrival, and
maintain at least monthly contact with host families and au pairs.
                                        2
          Case 1:20-cv-10326-RGS Document 28 Filed 07/29/20 Page 3 of 16



      Cultural Care provides job training for the LCCs and requires them to

report to and take direction from their assigned Cultural Care supervisors. 2

The LCCs lack autonomy in making decisions and must refer certain matters

to these supervisors. Cultural Care also requires LCCs to report notes of

certain contacts in an online “Salesforce” database. The LCCs are paid a flat

sum monthly according to the number of families they serve, regardless of

the hours they work.       In doing so, the LCCs allege that Cultural Care

misclassifies them as independent contractors rather than employees. The

gist of the Complaint is that the flat payment falls well short of federal and

state minimum wage requirements under the FLSA and the wage laws of

Massachusetts, New York, and California.

                          STANDARD OF REVIEW

      “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007). Two basic principles guide the


      2Cultural Care also requires LCCs to mediate disputes between au
pairs and host families. If, after interviews, meetings, and revisits, the issues
with an au pair are not resolved, Cultural Care requires LCCs to house the
au pair in the LCC’s own home until a re-matching occurs. In addition,
Cultural Care requires LCCs to host certain events, attend an annual
conference at their own expense, and be on-call at all hours to address
company concerns.
                                        3
       Case 1:20-cv-10326-RGS Document 28 Filed 07/29/20 Page 4 of 16



court’s analysis. “First, the tenet that a court must accept as true all of the

allegations contained in a complaint is inapplicable to legal conclusions.” Id.

at 678. “Second, only a complaint that states a plausible claim for relief

survives a motion to dismiss.” Id. at 679. A claim is facially plausible if its

factual content “allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. at 678. “If the factual

allegations in the complaint are too meager, vague, or conclusory to remove

the possibility of relief from the realm of mere conjecture, the complaint is

open to dismissal.” S.E.C. v. Tambone, 597 F.3d 436, 442 (1st Cir. 2010).

However, a complaint need not plead facts sufficient to establish a prima

facie case to survive a motion to dismiss. Cerroro-Ojeda v. Autoporidad de

Engergia Electrica, 755 F.3d 711, 718 (1st Cir. 2014). While the elements of

a prima facie case are relevant to a plausibility assessment, “there is no need

to set forth a detailed evidentiary proffer in a complaint.” Id., quoting

Rodríguez-Reyes v. Molina-Rodríguez, 711 F.3d 49, 54 (1st Cir. 2013).

      Ordinarily, a court looks only at the complaint when considering a

motion to dismiss.     If it considers additional documents not expressly

incorporated in the complaint, the motion will be converted into a motion

for summary judgment. See Watterson v. Page, 987 F.2d 1, 3 (1st Cir. 1993).

However, there is an exception “for documents the authenticity of which are


                                      4
       Case 1:20-cv-10326-RGS Document 28 Filed 07/29/20 Page 5 of 16



not disputed by the parties; for official public records; for documents central

to plaintiffs’ claim; or for documents sufficiently referred to in the

complaint.” Watterson, 987 F.2d at 3; see also Beddall v. State St. Bank &

Trust Co., 137 F.3d 12, 17 (1st Cir. 1998). The rule is that a court will consider

a document “integral to or explicitly relied upon in the complaint, even

though not attached to the complaint” without converting the motion into

one for summary judgment. Trans-Spec Truck Serv., Inc. v. Caterpillar Inc.,

524 F.3d 315, 321 (1st Cir. 2008), quoting Shaw v. Digital Equip. Corp., 82

F.3d 1194, 1220 (1st Cir. 1996); Watterson, 987 F.2d at 3-4.

      Here, Cultural Care attached the LCCs’ contracts, compensation

records, and tax forms to the Declaration of Brian F. Shaughnessy (Dkt # 19),

arguing that the LCC plaintiffs had incorporated the documents by reference

in their Amended Complaint. The documents, however, were not “explicitly

relied upon in the complaint,” nor were the LCCs’ factual allegations

“expressly linked to” and dependent upon the specific agreements, tax forms,

or pay statements. See Trans-Spec Truck Serv., 524 F.3d at 321. The issues

in this case depend on the nature of the LCCs’ working relationship with

Cultural Care and the amounts they were paid during each statutorily defined

pay period, on neither of which the proffered pay statements or tax forms

shed any light. The court will proceed with its analysis looking only to the


                                        5
       Case 1:20-cv-10326-RGS Document 28 Filed 07/29/20 Page 6 of 16



Complaint, the motion to dismiss, and the reply briefs, and not to the

extrinsic evidence attached to Cultural Care’s affidavit.

                                DISCUSSION

      Cultural Care contends that this court lacks subject matter jurisdiction

because the LCCs received aggregate compensation above the federal

minimum wage, thereby defeating their FLSA claims, and eliminating the

federal question basis for jurisdiction. Defs.’ Mem. (Dkt # 18) at 2. Where a

Rule 12(b)(1) motion is based on a plaintiff’s alleged failure to state a federal

claim, a court will assume jurisdiction to determine its own jurisdiction. Ne.

Erectors Ass’n of BTEA v. Sec’y of Labor, Occupational Safety & Health

Admin., 62 F.3d 37, 39 n.1 (1st Cir. 1995).

FLSA Claims

      To state a valid FLSA claim, plaintiffs must “allege (1) that they were

employed by [defendants]; (2) that their work involved interstate activity;

and (3) that they performed work for which they were under-compensated.”

Pruell v. Caritas Christi, 678 F.3d 10, 12 (1st Cir. 2012); see also Manning v.

Bos. Med. Ctr. Corp., 725 F.3d 34, 43 (1st Cir. 2013).      The first and third

elements are in dispute here. Cultural Care argues that the LCCs fail to make

a plausible showing that they were employees of Cultural Care or that they

were paid less than federal minimum wage for their services.


                                       6
          Case 1:20-cv-10326-RGS Document 28 Filed 07/29/20 Page 7 of 16



      Employer-Employee Relationship

      The FLSA “‘contains its own definitions, comprehensive enough to

require its application to many persons and working relationships which,

prior to this Act, were not deemed to fall within the employer-employee

category.’” Donovan v. Agnew, 712 F.2d 1509, 1513 (1st Cir. 1983), quoting

Rutherford Food Corp. v. McComb, 331 U.S. 722, 729 (1947). In defining the

scope of the FLSA, courts have consistently recognized that “‘a broader or

more comprehensive coverage of employees within the stated categories

would be difficult to frame.’” Baystate Alt. Staffing, Inc. v. Herman, 163

F.3d 668, 675 (1st Cir. 1998), quoting United States v. Rosenwasser, 323

U.S. 360, 362 (1945).3

      Rather than looking to “technical” common law concepts to determine

whether an employment relationship exists under the FLSA, courts look

holistically at the “economic reality.” Rutherford Food Corp., 331 U.S. at

729; see also Baystate Alt. Staffing, 163 F.3d at 675; Agnew, 712 F.2d at 1513,

citing Goldberg v. Whitaker House Coop., Inc., 366 U.S. 28, 33 (1961). In


      3 “Moreover, the remedial purposes of the FLSA require courts to
define ‘“employer” more broadly than the term would be interpreted in
traditional common law applications.’” Baystate Alt. Staffing, 163 F.3d at
675, quoting Dole v. Elliott Travel & Tours, Inc., 942 F.2d 962, 965 (6th Cir.
1991). Since the goal of the FLSA “was the elimination of labor disputes and
industrial strife, ‘employees’ included workers who were such as a matter of
economic reality.” United States v. Silk, 331 U.S. 704, 713 (1947).

                                        7
          Case 1:20-cv-10326-RGS Document 28 Filed 07/29/20 Page 8 of 16



particular, the First Circuit uses a four-factor test in determining the

existence of an employer-employee relationship: “whether the alleged

employer (1) had the power to hire and fire the employees; (2) supervised

and controlled employee work schedules or conditions of employment; (3)

determined the rate and method of payment; and (4) maintained

employment records.”        Baystate Alt. Staffing, 163 F.3d at 675, citing

Bonnette v. California Health & Welfare Agency, 704 F.2d 1465, 1470 (9th

Cir. 1983).4

      “[N]either the subjective intent of the worker in forming the

employment relationship nor the label affixed by the putative employer

controls the question whether a worker is an employee under the FLSA.”




      Other circuits use a more densely packed six-factor test extracted
      4

from United States v. Silk which examines:

      1) the degree of the alleged employer’s right to control the
      manner in which the work is to be performed; 2) the alleged
      employee’s opportunity for profit or loss depending upon his
      managerial skill; 3) the alleged employee’s investment in
      equipment or materials required for his task, or his employment
      of helpers; 4) whether the service rendered requires a special
      skill; 5) the degree of permanence of the working relationship; 6)
      whether the service rendered is an integral part of the alleged
      employer’s business.

Martin v. Selker Bros., 949 F.2d 1286, 1293 (3d Cir. 1991); Donovan
v. DialAmerica Mktg., Inc., 757 F.2d 1376, 1382 (3d Cir. 1985);
Donovan v. Sureway Cleaners, 656 F.2d 1368, 1370 (9th Cir. 1981).
                                        8
       Case 1:20-cv-10326-RGS Document 28 Filed 07/29/20 Page 9 of 16



Montoya v. S.C.C.P. Painting Contractors, Inc., 589 F. Supp. 2d 569, 577 (D.

Md. 2008). “Where the work done, in its essence, follows the usual path of

an employee, putting on an ‘independent contractor’ label does not take the

worker from the protection of the Act.” Rutherford Food Corp., 331 U.S. at

729. In the Supreme Court’s view, “the purposes of the Act require that it be

applied even to those who would decline its protections . . . [otherwise]

employers might be able to use superior bargaining power to coerce

employees . . . to waive their protections under the Act.” Tony & Susan

Alamo Found. v. Sec’y of Labor, 471 U.S. 290, 302 (1985).

      Applying the four factors to the allegations set out in the Complaint,

the LCCs have adequately pled that their engagement with Cultural Care

displayed all of the badges of an employment relationship. Cultural Care had

the power to hire and fire the LCCs. See Am. Compl. (Dkt # 14) ¶ 42 (“Each

of the Plaintiffs applied with Cultural Care for a position as an LCC and was

hired by Cultural Care.”).      Cultural Care mandated the training and

supervision of the LCCs, requiring LCCs to report on a regular basis to

Cultural Care supervisors who controlled the decision-making process. Id.

¶¶ 20, 28-29. Culture Care also required the LCCs to account for their day-

to-day activities and interactions in an online “Salesforce” database. Id. ¶ 27;

see Martin, 949 F.2d at 1294 (finding defendant exercised pervasive control


                                       9
      Case 1:20-cv-10326-RGS Document 28 Filed 07/29/20 Page 10 of 16



over gas station operators where “station operators were required to make

daily sales reports to [defendant]”). 5

      With respect to the third factor, the LCCs allege that Cultural Care set

the rate and determined the method of their payment. Am. Compl. ¶¶ 43-

49; see DialAmerica Mktg., 757 F.2d at 1384 (finding plaintiffs were

employees where “they [were] regimented under one organization,

manufacturing what the organization desires and receiving compensation

the organization dictates”); Romero v. Clean Harbors Surface Rentals USA,

Inc., 368 F. Supp. 3d 152, 156 (D. Mass.), opinion clarified, 404 F. Supp. 3d

529 (D. Mass. 2019) (finding plaintiff was an employee where the defendant

“directed his rate of pay” and where           plaintiff “was required to follow

[defendant’s] policies and procedures”). At this early pleading stage, the

LCCs have shown with sufficient plausibility that they are employees of

Cultural Care within the meaning of the FLSA.

      Under-compensation

      To bring a minimum wage claim under 29 U.S.C.A. § 206, a plaintiff

must allege that her average hourly wage per week fell below the minimum


      5 Cultural Care argues that much of this alleged “control” consisted of
ensuring compliance with government regulations applicable to employers.
See Defs.’ Mem. at 15-16. If anything, this would seem to reinforce Cultural
Care’s status as an employer and not detract from it.


                                          10
      Case 1:20-cv-10326-RGS Document 28 Filed 07/29/20 Page 11 of 16



wage set by the statute. See Hirst v. Skywest, Inc., 910 F.3d 961, 964 (7th

Cir. 2018); see also Hamilton v. Partners Healthcare Sys., Inc., 209 F. Supp.

3d 379, 394 (D. Mass. 2016), aff’d, 879 F.3d 407 (1st Cir. 2018) (holding that

plaintiffs failed to plead the necessary elements where there was no

allegation that their average wage fell below the prescribed $7.25 per hour);

compare Doe v. Siddig, 810 F. Supp. 2d 127, 137 (D.D.C. 2011) (finding

plaintiff satisfied the liberal pleading requirement where the complaint

stated she received $200 per month, approximately $6.66 per day, from

2006 until 2009, a sum substantially below the federal minimum wage rate).

     The LCCs’ Amended Complaint sets out for each of the three named

plaintiffs the average number of hours she worked each month and her gross

pay for the month, and demonstrates by simple arithmetic that the average

hourly pay for each plaintiff during the prescribed payroll periods fell well

short of the mandated hourly federal and state minimum wages. See Am.

Compl. ¶¶ 50-66. 6 Cultural Care’s counterargument – that by averaging an


     6  At the early pleadings stage, plaintiffs are not required to plead the
details of their compensation with any high degree of specificity, as

     some of the information needed may be in the control of
     defendants. Plaintiffs certainly know what sort of work they
     performed and presumably know how much they were paid as
     wages; but precisely how their pay was computed and based
     upon what specific number of hours for particular time periods
     may depend on records they do not have. Complaints cannot be
                                     11
      Case 1:20-cv-10326-RGS Document 28 Filed 07/29/20 Page 12 of 16



LCC’s entire earnings over the duration of her employment the minimum

wage threshold is met – is not an acceptable means of calculating wages

under the FLSA.7 See Olson v. Superior Pontiac-GMC, Inc., 765 F.2d 1570,

1575 (11th Cir.), modified, 776 F.2d 265 (11th Cir. 1985).

State Law Claims

      The only issue raised by Cultural Care with respect to the state law

claims is whether the LCCs have adequately alleged that they qualify as

employees under Massachusetts, New York, and California law. Under

Massachusetts law, “‘an individual performing any service’ is presumed to be

an employee.” Depianti v. Jan-Pro Franchising Int’l, Inc., 465 Mass. 607,

621 (2013), quoting Mass. Gen. Laws ch. 149, § 148B(a). The purported

employer may rebut the presumption of employment by establishing the

following three indicia of an independent contractor relationship:

      (1)   the individual is free from control and direction in
            connection with the performance of the service, both under
            his contract for the performance of service and in fact; and


      based on generalities, but some latitude has to be allowed where
      a claim looks plausible based on what is known.

Pruell, 678 F.3d at 15.

      7Although the Amended Complaint alludes to unpaid overtime, the
LCCs make no effort to brief the issue. To whatever extent the cursory
reference to overtime might be construed as a claim, I deem it to be waived.


                                     12
      Case 1:20-cv-10326-RGS Document 28 Filed 07/29/20 Page 13 of 16



      (2)   the service is performed outside the usual course of the
            business of the employer; and
      (3)   the individual is customarily engaged in an independently
            established trade, occupation, profession or business of the
            same nature as that involved in the service performed.
Sebago v. Bos. Cab Dispatch, Inc., 471 Mass. 321, 327 (2015), quoting Mass.

Gen. Laws ch. 149, § 148B. “The failure to satisfy any prong will result in the

individual’s classification as an employee.” Id. A near identical analysis is

used under California law. See Dynamex Operations W. v. Superior Court,

416 P.3d 1, 40 (Cal. 2018) (holding that a hiring entity’s failure to prove any

one of these three prerequisites is sufficient to establish that a worker is an

employee, rather than an independent contractor).8 While an independent

contractor often takes

      steps to establish and promote his or her independent business—
      for example, through incorporation, licensure, advertisements,
      routine offerings to provide the services of the independent
      business to the public . . . and the like . . . [w]hen a worker . . .
      instead is simply designated an independent contractor by the
      unilateral action of a hiring entity, there is a substantial risk that
      the hiring business is attempting to evade the demands of an
      applicable wage order through misclassification.

Dynamex Operations, 416 P.3d at 39.



      8 Massachusetts courts have emphasized that the statute “must be
applied in a manner that is consistent with its underlying purpose, which is
‘to protect workers by classifying them as employees, and thereby grant them
the benefits and rights of employment, where the circumstances indicate that
they are, in fact, employees.’” Sebago, 471 Mass. at 327, quoting Depianti,
465 Mass. at 620.
                                       13
      Case 1:20-cv-10326-RGS Document 28 Filed 07/29/20 Page 14 of 16



      “Because in many cases it may be easier and clearer for a court to

determine whether or not [the second or third prong] has been satisfied than

for the court to resolve questions regarding the nature or degree of a worker’s

freedom from the hiring entity’s control,” it makes sense to begin the analysis

there. Id. at 40. Cultural Care does not contend in its motion that the LCCs’

work falls outside the company’s usual course of business. See id.; Sebago,

471 Mass. at 327. “[A] purported employer’s own definition of its business is

indicative of the usual course of that business.” Sebago, 471 Mass. at 333.

Cultural Care describes its business as “connect[ing] young foreign nationals

from around the world . . . with American ‘host families.’” Defs.’ Mem. at 1.

Because LCCs serve as representatives of Cultural Care and are responsible

for interviewing, orienting, counseling, and checking in on the participants,

the LCCs’ services appear “necessary to the business of the employing

unit . . . .” Sebago, 471 Mass. at 333. By providing services within the usual

course of Cultural Care’s business, the LCCs “would ordinarily be viewed by

others as working in the hiring entity’s business and not as working, instead,

in the worker’s own independent business.” Dynamex Operations, 416 P.3d

at 37. As the court in Dynamex Operations explained,

      when a retail store hires an outside plumber to repair a leak in a
      bathroom on its premises . . . the services of the plumber . . . are
      not part of the store’s usual course of business and the store
      would not reasonably be seen as having suffered or permitted the

                                      14
      Case 1:20-cv-10326-RGS Document 28 Filed 07/29/20 Page 15 of 16



      plumber . . . to provide services to it as an employee. On the other
      hand, when a clothing manufacturing company hires work-at-
      home seamstresses to make dresses from cloth and patterns
      supplied by the company that will thereafter be sold by the
      company,

that would fall within the usual course of business of the company. Id.

(citations omitted).

      Under New York law, “the critical inquiry in determining whether an

employment relationship exists pertains to the degree of control exercised by

the purported employer over the results produced or the means used to

achieve the results.” Bynog v. Cipriani Grp., Inc., 802 N.E.2d 1090, 1092-

1093 (N.Y. 2003). “Factors relevant to assessing control include whether the

worker (1) worked at his own convenience, (2) was free to engage in other

employment, (3) received fringe benefits, (4) was on the employer’s payroll

and (5) was on a fixed schedule.” Id. at 1093. The same factors of control

that bring the LCCs under the laws of Massachusetts and California suffice

for present purposes to satisfy New York’s control test.




                                      15
      Case 1:20-cv-10326-RGS Document 28 Filed 07/29/20 Page 16 of 16



                                 ORDER

     For the foregoing reasons, Cultural Care’s motion to dismiss is

DENIED. The parties will provide the court with a joint proposed pretrial

schedule within ten days of this Order.

                                   SO ORDERED.

                                   /s/ Richard G. Stearns _____
                                   UNITED STATES DISTRICT JUDGE




                                     16
